Malone, Circuit Judge,

(after stating the facts)-.

The primary question raised by the pleadings in this suit is whether the appellee stated in his bill such a case as entitled him to be made a co-plaintiff in another suit, to which he was not a party, and to participate in the relief prayed for in the bill in that suit.
The appellee neither stated in his bill the purposes- or objects of that other suit; nor the relief prayed for therein; nor his interest, if any, in the subject-matter thereof; nor whether his interest, if any, is adverse and conflicting or consistent with that of the plaintiff' therein; nor whether the plaintiff therein consents or objects to his being made a co-plaintiff therein. These matters are left to conjecture. In the absence of information touching them, we are unable to discover from the bill that the appellee is either a necessary or proper party to that other suit. The bill, therefore, is-so vague and indefinite that it does not state any case-upon which a court of equity will grant relief. Besides, there is no practice in equity which will authorize the court, upon the application of a person not a party to a suit, to compel a plaintiff to make such, person a co-plaintiff. Drake vs. Goodridge, 6 Blatchford, 151.
The decree appealed from is reversed.